Exhibit 10.1
 
LIMITED WAIVER AND AMENDMENT NO. 7
TO AMENDED AND RESTATED NOTE PURCHASE AGREEMENT


This Limited Waiver and Amendment No. 7 to Amended and Restated Note Purchase
Agreement (this “Amendment”), is dated as of May 14, 2014, is made by and among
(i) AEMETIS ADVANCED FUELS KEYES, INC. (f/k/a AE Advanced Fuels Keyes, Inc.), a
Delaware corporation (“AEAFK”), AEMETIS FACILITY KEYES, INC., a Delaware
corporation and successor-in-interest to Keyes Facility Acquisition Corp., a
Delaware corporation (“Keyes Facility”, together with AEAFK, the “Borrowers”),
AEMETIS, INC. (formerly known as AE Biofuels, Inc.), a Nevada corporation
(“Parent”), and (ii) THIRD EYE CAPITAL CORPORATION, an Ontario corporation, as
agent for the Noteholders (“Administrative Agent”), THIRD EYE CAPITAL CREDIT
OPPORTUNITIES FUND - INSIGHT FUND (“TEC Insight Fund Purchaser”) and SPROTT PC
TRUST (“Sprott PC Trust Purchaser”, and together with TEC Insight Fund
Purchaser, “Noteholders”).
 
RECITALS


A. The Borrowers, Administrative Agent and Noteholders entered into the Amended
and Restated Note Purchase Agreement dated as of July 6, 2012, as amended by a
Limited Waiver and Amendment No.1 to Amended and Restated Note Purchase
Agreement dated as of October 18, 2012, as amended by a Limited Waiver and
Amendment No. 2 to Amended and Restated Note Purchase Agreement dated as of
February 27, 2013, as amended by a Limited Waiver and Amendment No. 3 to Amended
and Restated Note Purchase Agreement dated as of April 15, 2013, as amended by
an Amendment No. 4 to Amended and Restated Note Purchase Agreement dated as of
April 19, 2013, as amended by a Limited Waiver and Amendment No. 5 to Amended
and Restated Note Purchase Agreement dated as of July 26, 2013, as amended by a
Limited Waiver and Amendment No. 6 to Amended and Restated Note Purchase
Agreement dated as of September 30, 2013 (as the same may be amended, restated,
supplemented, revised or replaced from time to time, the
“Agreement”).  Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.
 
B. The Borrowers have requested, and the Administrative Agent and Noteholders
have agreed, to amend the Agreement on the terms and conditions contained
herein.
 
AGREEMENT


SECTION 1.                      Reaffirmation of Indebtedness.  The Borrowers
hereby confirm that as of May 1, 2014 and before giving effect to this
Amendment, the outstanding principal balance of the Notes is $56,186,455.40.
 
SECTION 2.                      Limited Waiver.  Subject to the terms, covenants
and conditions of this Amendment, Administrative Agent hereby waives the
following Events of Default which have occurred:
 
(A)           the requirements set forth in Section 6.3(cc) of the Agreement
that required the Borrowers to cause the Common Shares to be listed for trading
either on the New York Stock Exchange, the NYSE MKT or on a comparable public
market acceptable to the Administrative Agent no later than December 31, 2013;
 
(B)           the payment of the following Distributions to Related Parties in
breach of Sections 6.4(f) and 6.4(j) of the Agreement since October 28, 2013:
$652,936 to McAfee Capital and $325,906 in respect of directors fees; and
 
(C)           the action against the Parent by UBS Securities LLC in connection
with UBS Securities LLC v. Aemetis, Inc. (Civil Action No. 12  Civ. 06359 (RA),
United States District Court for the Central District of California) and related
judgment but only so long as the Borrowers resolve the underlying claim by July
31, 2014.
 
Except as expressly provided herein, nothing contained herein shall be construed
as a waiver by Administrative Agent or Noteholders of any covenant or provision
of the Agreement, the other Note Purchase Documents, or of any other contract or
instrument among the Borrowers, any Company Party, Noteholders and
Administrative Agent, and the failure of Administrative Agent or Noteholders at
any time or times hereafter to require strict performance by the Borrowers or
any Company Party of any provision thereof shall not waive, affect or diminish
any right of Administrative Agent or Noteholders to thereafter demand strict
compliance therewith.  Administrative Agent and Noteholders hereby reserve all
rights granted under the Agreement, the Note Purchase Documents and any other
contract or instrument among the Borrowers, any Company Party, Noteholders and
Administrative Agent.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 3.                      Amendments.  The following sections of the
Agreement shall be and hereby are amended as follows:
 
(A)           Recitals Part of Agreement.  The foregoing recitals are hereby
incorporated into and made a part of the Agreement, including all defined terms
referenced therein.
 
(B)           Section 1.1 (Definitions).
 
(1)           Section 1.1 of the Agreement is hereby amended by substituting and
adding the following definitions in lieu of or in addition to the versions of
such terms and related definitions contained in the Agreement, as applicable, in
the appropriate alphabetical order:
 
“Acquisition Notes” means, collectively, the amended and restated notes in the
original principal amount of $16,335,733.96 issued by the Borrowers made payable
to the Noteholders, together with all other notes accepted from time to time in
substitution, renewal or replacement for all or any part thereof.
 
“Acquisition Notes Stated Maturity Date” means July 1, 2015.
 
“Existing Notes” means, collectively, the amended and restated notes in the
original principal amount of $7,443,536.22 issued by the Borrowers made payable
to the Noteholders, together with all other notes accepted from time to time in
substitution, renewal or replacement for all or any part thereof.
 
“Existing Notes Interest Rate” means 14% per annum.
 
“Existing Notes Stated Maturity Date” means July 1, 2015.
 
“Financing” means, collectively, (i) the issuance and sale by the Borrowers of
$7,443,536.22 aggregate original principal amount of Existing Notes pursuant to
this Agreement, (ii) the issuance and sale by the Borrowers of $16,335,733.96
aggregate original principal amount of Acquisition Notes pursuant to this
Agreement, (iii) the issuance and sale by the Borrowers of up to $24,066,784.51
aggregate original principal amount of Revolving Notes (plus (A) any PIK Amount
added to the outstanding principal amount of the Revolving Notes pursuant to
Section 2.11(1) and (B) any portion of the Monitoring Fee added to the
outstanding principal amount of the Revolving Notes pursuant to Section
2.11(5)), pursuant to this Agreement and (iv) the issuance and sale by the
Borrowers of $10,340,400.71 aggregate original principal amount of Revenue
Participation Notes pursuant to this Agreement and (iv) the entry into by the
parties thereto of the other transactions contemplated by the Financing
Documents.
 
“Free Cash Flow” means, for any period, the Borrowers’ Consolidated Net Income
for such period, increased by the sum of (without duplication) the aggregate
amount of depreciation and amortization expense for such period, to the extent
deducted in determining Consolidated Net Income for such period, and decreased
by the aggregate amount of Unfunded Capital Expenditures made by the Borrowers
in cash during such period to the extent approved by the Administrative Agent.
 
“Monitoring Fee” means a monthly monitoring fee payable in advance by the
Borrowers to the Administrative Agent on January 1, 2015 and on the first day of
each month thereafter through and including June 1, 2015 in the initial amount
of $100,000 per month, such amount to increase by an additional $50,000 each
month thereafter.
 
“Non-Revolving Portion” means the Fifth Amendment and Waiver Fee Advance, the
Sixth Amendment Waiver and Fee Advance, the Seventh Amendment and Waiver Fee
Advance and the Monitoring Fee Advance (together with any PIK Amounts added to
the Revolving Notes) in the aggregate principal amount, inclusive of PIK Amounts
as of May 1, 2014, of $6,066,784.51.
 
“Principal Waterfall” means the order in which payments are applied to the
principal outstanding under the Notes, as follows: (i) first, to the components
of the Non-Revolving Portion of the Revolving Notes (A) the unpaid principal
amount of $886,440.69 of the Revolving Notes issued in respect of the Fifth
Amendment and Waiver Fee Advance in the original principal amount of $4,500,000,
(B) the portion of the Revolving Notes issued in respect of the Sixth Amendment
and Waiver Fee Advance in the original principal amount of $500,000, (C) the
portion of the Revolving Notes issued in respect of the Seventh Amendment and
Waiver Fee Advance in the original principal amount of $2,000,000, (D) if
applicable, the portion of the Revolving Notes issued in respect of any portion
of the Monitoring Fee added to the outstanding principal amount of the Revolving
Notes and (E) any PIK Amounts added to the principal amount of the Revolving
Notes in accordance with Section 2.11(1) of the Agreement), (ii) second, to the
Existing Notes, (iii) third, to the Acquisition Notes, (iv) fourth, to the
Revenue Participation Notes and (v) fifth, to the Revolving Portion of Revolving
Notes.
 
 
 

--------------------------------------------------------------------------------

 
 
    “Revenue Participation Notes” means, collectively, the amended and restated
notes in the original principal amount of $10,340,400.71 issued by the Borrowers
made payable to the Noteholders, together with all other notes accepted from
time to time in substitution, renewal or replacement for all or any part
thereof.
 
“Revenue Participation Stated Notes Maturity Date” means July 1, 2015.
 
“Revolving Notes Stated Maturity Date” means July 1, 2015.
 
“Revolving Notes” means, collectively, the amended and restated notes in the
original principal amount of $24,066,784.51 issued by the Borrowers made payable
to the Noteholders, together with all other notes accepted from time to time in
substitution, renewal or replacement for all or any part thereof.
 
“Subsequent Closing” means, at the option of the Borrowers, one or more Closings
for the purchase and sale of Revolving Notes following the First Closing, in
each case as contemplated herein, provided that no more than $24,066,784.51
principal amount of Revolving Notes (plus (i) any PIK Amount added to the
outstanding principal amount of the Revolving Notes pursuant to Section 2.11(1)
and (ii) any portion of the Monitoring Fee added to the outstanding principal
amount of the Revolving Notes pursuant to Section 2.11(5)), shall be issued and
outstanding at any time.
 
(2)           The defined term “Special Advances” is hereby deleted.
 
(C)           Section 2.3 (Creation and Issuance of the  Notes). Section 2.3 of
the Agreement is deleted in its entirety and replaced with the following:
 
“2.3           Creation and Issuance of the
Notes.                                                                   The
Borrowers hereby create and authorize the Notes for issuance in the aggregate
original principal amount of up to $58,186,455.40 (plus (i) any PIK Amount added
to the outstanding principal amount of the Revolving Notes pursuant to Section
2.11(1) and (ii) any portion of the Monitoring Fee added to the outstanding
principal amount of the Revolving Notes pursuant to Section 2.11(5)).  The Notes
shall be dated as of their applicable Issue Date (including all replacement
certificates issued in accordance with this Agreement) and will become due and
payable, together with all accrued and unpaid interest thereon, on the Maturity
Date.  Other than the Revolving Portion of the Revolving Notes, which may be
re-issued once redeemed, neither the Non-Revolving Portion of the Revolving
Notes nor any other Notes, may be re-issued once redeemed.”
 
(D)           Section 2.4 (Subsequent Closings and Revolving Notes).  Section
2.4 of the Agreement is deleted in its entirety and replaced with the following:
 
“2.4           Subsequent Closings and Revolving
Notes.                                                                              Subject
to the terms and conditions set forth in Section 2.2, on and after the date of
this Agreement and upon written notice by the Borrowers to the Administrative
Agent of not less than ten Business Days in substantially the form attached
hereto as Exhibit B (each, a “Revolving Loan Request”), the Borrowers, jointly
and severally, agree to issue Revolving Notes in an aggregate amount not to
exceed at any time outstanding the amount identified in the Allocation Notice;
provided, however, that (i) after giving effect to any outstanding Revolving
Notes, the aggregate principal amount of all outstanding Revolving Notes shall
not exceed $24,066,784.51 (plus (A) any PIK Amount added to the outstanding
principal amount of the Revolving Notes pursuant to Section 2.11(1) and (B) any
portion of the Monitoring Fee added to the outstanding principal amount of the
Revolving Notes pursuant to Section 2.11(5)), (ii) $886,440.69 of the Revolving
Notes may only be used by the Borrowers to pay certain cash portions of the
Fifth Amendment and Waiver Fees (the “Fifth Amendment and Waiver Fee Advance”),
(iii) $500,000 of the Revolving Notes may only be used by the Borrowers to pay
the cash portion of the Sixth Amendment and Waiver Fee (the “Sixth Amendment and
Waiver Fee Advance”), (iv) $2,000,000 of the Revolving Notes may only be used by
the Borrowers to pay the Seventh Amendment and Waiver Fee (the “Seventh
Amendment and Waiver Fee Advance”), (v) up to $1,350,000 of the Revolving Notes
may only be used by the Borrowers to pay the Monitoring Fee pursuant to Section
2.11(5) (the “Monitoring Fee Advance”) and (vi) once the portion of the
Revolving Notes representing the Fifth Amendment and Waiver Fee Advance, the
Sixth Amendment and Waiver Fee Advance, the Seventh Amendment and Waiver Fee
Advance and the Monitoring Fee Advance, together with any accrued but unpaid PIK
Amounts thereon, have been redeemed, such amounts shall not be re-issued.  The
aggregate principal amount of any new Revolving Notes issued at any Subsequent
Closing must be at least $500,000 and in increments of $100,000. At each
Subsequent Closing, the Borrowers shall deliver an officer’s certificate to the
Administrative Agent and such other evidence reasonably acceptable to the
Administrative Agent that the conditions precedent set forth in Section 2.2 have
been met.  The proposed use of proceeds in each Revolving Loan Request shall be
acceptable to the Administrative Agent in its reasonable discretion.”
 
(E)           Section 2.11(5) (Monitoring Fee).  A new Section 2.11(5) is hereby
added to the Agreement as follows:
 
“So long as no Default or Event of Default has occurred and is continuing, on
any date on which the Monitoring Fee is due, the Borrowers may elect by written
notice on or prior to such date to add the Monitoring Fee then due to the
outstanding principal amount of the Revolving Notes.”
 
 
 

--------------------------------------------------------------------------------

 
 
        (F)           Section 4.1(1) (Mandatory Tiered Redemption of
Notes).  Section 4.1(1) of the Agreement is hereby amended and restated as
follows:
 
“(1)           On each Business Day, the Borrowers shall transfer (or cause to
transfer) funds to the Administrative Agent in an amount equal to the sum of (i)
100% of cash deposits received by the Borrowers from operating activities from
the immediately preceding Business Day and (ii) 100% of cash deposits received
by the Borrowers from any California Energy Commission grants or the Program
from the immediately preceding Business Day (“Daily Cash Flow Sweeps”).  So long
as no Event of Default has occurred and is continuing, amounts received by the
Administrative Agent from the Borrowers in respect of the Daily Cash Flow Sweeps
will be paid as follows: (i) up to $88,000 per day to the Borrowers, in order to
meet operating expenses (the “Operating Payment”) (provided, however, that no
portion of any  Operating Payment shall be used by the Borrowers to pay any
Distribution, including payments to any Restricted Party, without the prior
written consent of the Administrative Agent); (ii) any amounts in excess of the
Operating Payment to be held by the Administrative Agent for application on each
Interest Payment Date to, the accrued but unpaid interest for the immediately
preceding month; (iii) the balance, if any after payment of the Operating
Payment and interest, to a separate operating deposit account in the name of
AEAFK (the “Excess Sweep Account”) that is subject to a deposit account control
agreement in favor of the Administrative Agent. Amounts in the Excess Sweep
Account may only be used for reasonable working capital and general corporate
purposes, capital expenditures, and redemption of the outstanding principal of
the Notes in accordance with the Principal Waterfall, subject to the prior
written consent of the Administrative Agent.”
 
(G)           Section 6.1(e) (Weekly Reporting).  Section 6.1(e) of the
Agreement is hereby amended and restated as follows:
 
“(e)           Weekly Reporting.  As soon as available and in any event by the
first Business Day following each week, a weekly cash flow budget, variance
analysis to budget, expense listing (to list all expenses due and payable for
the week) and report of amounts on deposit with Kinergy Marketing LLC, in each
case, in form and substance satisfactory to the Administrative Agent, together
with such other reports reasonably requested by Administrative Agent.”
 
(H)           Section 6.2(a) (Financial Covenants).  Section 6.2(a) of the
Agreement is hereby amended and restated as follows:
 
“(a)           Free Cash Flow.  Commencing with the Fiscal Quarter ending June
30, 2014, the Parent shall maintain trailing Free Cash Flow, tested as at the
last day of each Fiscal Quarter of not less than $2,000,000 per Fiscal Quarter.”
 
SECTION 4.                      Conditions to Effectiveness.  This Amendment
shall be effective only upon and subject to satisfaction of the following
conditions precedent:
 
(A)           Administrative Agent shall have received this Amendment duly
executed by the parties hereto.
 
(B)           Administrative Agent shall have received a waiver and amendment
fee consisting of $2,000,000 that shall be added to the outstanding principal
balance of the Revolving Notes on the effective date of this Amendment (the
“Seventh Amendment and Waiver Fee”), which Seventh Amendment and Waiver Fee
shall be deemed fully earned and nonrefundable.
 
(C)           Administrative Agent shall have received a Sixth Amended and
Restated Revolving Note for Sprott PC Trust Purchaser duly executed by the
Borrowers in the original principal amount of $19,253,427.61.
 
(D)           Administrative Agent shall have received a Seventh Amended and
Restated Revolving Note for TEC Insight Fund Purchaser duly executed by the
Borrowers in the original principal amount of $4,813,356.90.
 
(E)           Administrative Agent shall have received a Second Amended and
Restated Existing Note for Sprott PC Trust Purchaser duly executed by the
Borrowers in the original principal amount of $5,841,663.23.
 
(F)           Administrative Agent shall have received a Second Amended and
Restated Existing Note for TEC Insight Fund Purchaser duly executed by the
Borrowers in the original principal amount of $1,601,872.99.
 
(G)           Administrative Agent shall have received an Amended and Restated
Acquisition Note for Sprott PC Trust Purchaser duly executed by the Borrowers in
the original principal amount of $13,563,393.81.
 
(H)           Administrative Agent shall have received an Amended and Restated
Acquisition Note for TEC Insight Fund Purchaser duly executed by the Borrowers
in the original principal amount of $2,772,340.15.
 
(I)           Administrative Agent shall have received an Amended and Restated
Revenue Participation Note for Sprott PC Trust Purchaser duly executed by the
Borrowers in the original principal amount of $7,915,453.91.
 
(J)           Administrative Agent shall have received an Amended and Restated
Revenue Participation Note for TEC Insight Fund Purchaser duly executed by the
Borrowers in the original principal amount of $2,424,946.80.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(K)           Administrative Agent shall have received a Reaffirmation of
Unconditional Personal Guaranty, duly executed by the Chairman.
 
(L)           Administrative Agent shall have received a Reaffirmation of
Guaranty, duly executed by the Company Parties (other than the Borrowers).
 
(M)           Administrative Agent shall have received a Reaffirmation of
Guaranty, duly executed by McAfee Capital, LLC.
 
(N)           Administrative Agent shall have received a certificate of a Senior
Officer of the Parent and each Borrower certifying (1) that no change has
occurred to the Organizational Documents of such Person since certified copies
thereof were previously delivered to the Administrative Agent and (2) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors of each such Person authorizing the execution, delivery and
performance of the Note Purchase Documents to which such Person is a party
delivered in connection with this Amendment, and that such resolutions have not
been modified, rescinded or amended and are in full force.
 
(O)           Administrative Agent shall have performed and complied with all of
the covenants and conditions required by this Amendment and the Note Purchase
Documents to be performed and complied with upon the effective date of this
Amendment.
 
(P)           Administrative Agent shall have received evidence that the
Borrowers have paid by wire transfer the reasonable fees and expenses of
Administrative Agent’s outside legal counsel in connection with the preparation
of the Amendment, previous amendments and other matters regarding the Agreement.
 
(Q)           Administrative Agent shall have received all other approvals,
opinions, documents, agreements, instruments, certificates, schedules and
materials as Administrative Agent may reasonably request.
 
Each Borrower acknowledges and agrees that the failure to perform, or to cause
the performance of, the foregoing covenants and agreements will constitute an
Event of Default under the Agreement and Administrative Agent and Noteholders
shall have the right to demand the immediate repayment in full in cash of all
outstanding Indebtedness owing to Administrative Agent and Noteholders under the
Agreement, the Notes and the other Note Purchase Documents.  In consideration of
the foregoing and the transactions contemplated by this Amendment, each Borrower
hereby (a) ratifies and confirms all of the obligations and liabilities of such
Borrower owing pursuant to the Agreement and the other Note Purchase Documents,
and (b) agrees to pay all costs, fees and expenses of Administrative Agent and
Noteholders in connection with this Amendment.
 
SECTION 5.                      Agreement in Full Force and Effect as
Amended.  Except as specifically amended or waived hereby, the Agreement and
other Note Purchase Documents shall remain in full force and effect and are
hereby ratified and confirmed as so amended.  Except as expressly set forth
herein, this Amendment shall not be deemed to be a waiver, amendment or
modification of, or consent to or departure from, any provisions of the
Agreement or any other Note Purchase Document or any right, power or remedy of
Administrative Agent or Noteholders thereunder, nor constitute a waiver of any
provision of the Agreement or any other Note Purchase Document, or any other
document, instrument or agreement executed or delivered in connection therewith
or of any Default or Event of Default under any of the foregoing, in each case
whether arising before or after the execution date of this Amendment or as a
result of performance hereunder or thereunder.  This Amendment shall not
preclude the future exercise of any right, remedy, power, or privilege available
to Administrative Agent or Noteholders whether under the Agreement, the other
Note Purchase Documents, at law or otherwise.  All references to the Agreement
shall be deemed to mean the Agreement as modified hereby.  This Amendment shall
not constitute a novation or satisfaction and accord of the Agreement or any
other Note Purchase Documents, but shall constitute an amendment thereof.  The
parties hereto agree to be bound by the terms and conditions of the Agreement
and Note Purchase Documents as amended by this Amendment, as though such terms
and conditions were set forth herein.  Each reference in the Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of similar import shall
mean and be a reference to the Agreement as amended by this Amendment, and each
reference herein or in any other Note Purchase Documents to “the Agreement”
shall mean and be a reference to the Agreement as amended and modified by this
Amendment.
 
SECTION 6.                      Representations.  Each of the Parent and the
Borrowers hereby represents and warrants to Administrative Agent and Noteholders
as of the execution date of this Amendment as follows:  (A) it is duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation; (B) the execution, delivery and performance by it
of this Amendment and all other Note Purchase Documents executed and delivered
in connection herewith are within its powers, have been duly authorized, and do
not contravene (i) its articles of incorporation, bylaws or other organizational
documents, or (ii) any applicable law; (C) no consent, license, permit, approval
or authorization of, or registration, filing or declaration with any
Governmental Entity or other Person, is required in connection with the
execution, delivery, performance, validity or enforceability of this Amendment
or any other Note Purchase Documents executed and delivered in connection
herewith by or against it; (D) this Amendment and all other Note Purchase
Documents executed and delivered in connection herewith have been duly executed
and delivered by it; (E) this Amendment and all other Note Purchase Documents
executed and delivered in connection herewith constitute its legal, valid and
binding obligation enforceable against it in accordance with their terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity; (F) after giving
effect to this Amendment, it is not in default under the Agreement or any other
Note Purchase Documents and no Event of Default exists, has occurred and is
continuing or would result by the execution, delivery or performance of this
Amendment; and (G) the representations and warranties contained in the Agreement
and the other Note Purchase Documents are true and correct in all material
respects as of the execution date of this Amendment as if then made, except for
such representations and warranties limited by their terms to a specific date.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 7. Miscellaneous.
 
(A)           This Amendment may be executed in any number of counterparts
(including by facsimile or email), and by the different parties hereto on the
same or separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.  Each party agrees that it will be bound by its own facsimile or
scanned signature and that it accepts the facsimile or scanned signature of each
other party.  The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof or
thereof.  Whenever the context and construction so require, all words herein in
the singular number herein shall be deemed to have been used in the plural, and
vice versa, and the masculine gender shall include the feminine and neuter and
the neuter shall include the masculine and feminine.  The use of the word
“including” in this Amendment shall be by way of example rather than by
limitation.  The use of the words “and” or “or” shall not be inclusive or
exclusive.
 
(B)           This Amendment may not be changed, amended, restated, waived,
supplemented, discharged, canceled, terminated or otherwise modified without the
written consent of the Borrowers and Administrative Agent.  This Amendment shall
be considered part of the Agreement and shall be a Note Purchase Document for
all purposes under the Agreement and other Note Purchase Documents.
 
(C)           This Amendment, the Agreement and the Note Purchase Documents
constitute the final, entire agreement and understanding between the parties
with respect to the subject matter hereof and thereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties, and shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto and thereto.  There are no
unwritten oral agreements between the parties with respect to the subject matter
hereof and thereof.
 
(D)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.
 
(E)           Neither the Parent nor any Borrower may assign, delegate or
transfer this Amendment or any of their rights or obligations hereunder.  No
rights are intended to be created under this Amendment for the benefit of any
third party donee, creditor or incidental beneficiary of the Borrowers or any
Company Party.  Nothing contained in this Amendment shall be construed as a
delegation to Administrative Agent or Noteholders of the Borrowers or any
Company Party’s duty of performance, including any duties under any account or
contract in which Administrative Agent or Noteholders have a security interest
or lien.  This Amendment shall be binding upon the Borrowers, the Parent and
their respective successors and assigns.
 
(F)           All representations and warranties made in this Amendment shall
survive the execution and delivery of this Amendment and no investigation by
Administrative Agent or Noteholders shall affect such representations or
warranties or the right of Administrative Agent or Noteholders to rely upon
them.
 
(G)           THE BORROWERS AND THE PARENT ACKNOWLEDGE THAT SUCH PERSON’S
PAYMENT OBLIGATIONS ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF
RECISSION, SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR
DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR
ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM ADMINISTRATIVE AGENT OR
ANY NOTEHOLDER.  THE BORROWERS AND THE PARENT HEREBY VOLUNTARILY AND KNOWINGLY
RELEASE AND FOREVER DISCHARGE ADMINISTRATIVE AGENT AND EACH NOTEHOLDER AND THEIR
RESPECTIVE PREDECESSORS, ADMINISTRATIVE AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES
WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING
IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH SUCH
PERSON MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE AGREEMENT OR OTHER NOTE PURCHASE DOCUMENTS, AND NEGOTIATION
FOR AND EXECUTION OF THIS AMENDMENT.
 
{Signatures appear on following pages.}
 


 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first noted above.
 
BORROWERS:
 
AEMETIS ADVANCED FUELS KEYES, INC.

 
 
By:  /s/ Eric A.
McAfee                                                                
 
Name:  Eric A. McAfee
 
Title:    Chief Executive Officer
 
 
AEMETIS FACILITY KEYES, INC.
 
 
 
By:  /s/ Eric A.
McAfee                                                                
 
Name:  Eric A. McAfee
 
Title:    Chief Executive Officer
 
PARENT:
 
AEMETIS, INC.
 
 
 
By:  /s/ Eric A.
McAfee                                                                
 
Name:  Eric A. McAfee
 
Title:    Chief Executive Officer
 
 
Signature Page to Limited Waiver and Amendment No. 7
 
 

--------------------------------------------------------------------------------

 


 
ADMINISTRATIVE AGENT:


THIRD EYE CAPITAL CORPORATION

 
By:  /s/Arif N.
Bhalwani                                                                
 
Name: Arif N. Bhalwani
 
Title: Managing Director
 
 
By:  /s/ David
Alexander                                                                
 
Name:  David Alexander
 
Title: Managing Director
 
 
NOTEHOLDERS:


SPROTT ASSET MANAGEMENT GP INC., in its capacity as general partner of SPROTT
ASSET MANAGEMENT L.P., in its capacity as Manager of SPROTT PC TRUST


By:  /s/ Steve Rostowsky____________________
Name:  Steve Rostowsky
 
Title:    CFO

 
THIRD EYE CAPITAL CREDIT OPPORTUNITIES S.ar.l, it its capacity as Managing
General Partner of THIRD EYE CAPITAL CREDIT OPPORTUNITIES FUND – INSIGHT FUND


By:  /s/                       Richard Goddard 
Name:  Richard Goddard
 
Title:    Manager
 
 
By:  /s/ Robert L.
DeNormandie                                                                           
Name:  Robert L. DeNormandie
 
Title:    Manager
 


Signature Page to Limited Waiver and Amendment No. 7